 

Exhibit 10.2

Third AMENDMENT TO Royalty AGREEMENT

This Third AMENDMENT TO Royalty AGREEMENT (this “Amendment”) is effective as of
January 29, 2016 by and among Unilife Medical Solutions, Inc., a Delaware
corporation (“Unilife”) and Royalty OPPORTUNITIES S.À R.L, a Luxembourg société
à responsabilité limitée (together with its Affiliates, successors, transferees
and assignees, “ROS”).

WHEREAS, Unilife and ROS are party to that certain Royalty Agreement, dated as
of March 12, 2014 (as amended from time to time, the “Royalty Agreement”),
pursuant to which Unilife granted to ROS a royalty on the terms set forth
therein;

WHEREAS, Unilife and ROS Acquisition Offshore LP, a Cayman Islands exempted
limited partnership (the “Lender”) are party to that certain Credit Agreement,
dated as of March 12, 2014 (as amended from time to time, the “Credit
Agreement”), pursuant to which the Lender has extended credit to Unilife on the
terms set forth therein; and

WHEREAS, Unilife and ROS have agreed to amend the Royalty Agreement, upon the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Definitions; Loan Document.  Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Royalty Agreement and, to
the extent not defined therein, in the Credit Agreement.  This Amendment shall
constitute a Loan Document for all purposes of the Credit Agreement and the
other Loan Documents.  Each reference to “hereof”, “hereunder”, “herein” and
“hereby” and each other similar reference and each reference to “this Agreement”
and each other similar reference contained in the Royalty Agreement shall, after
this Amendment becomes effective, refer to the Royalty Agreement as amended
hereby.

2. Amendments.  Section 2.1(b) of the Royalty Agreement is hereby amended by
adding the following language at the end of the first sentence thereof (prior to
the period):

; provided further that $124,749.81 of the Royalty Payment for the Fiscal
Quarter ending December 31, 2015 shall be due and payable on February 1, 2016
and $678,150.00 of the Royalty Payment for the Fiscal Quarter ending December
31, 2015 shall be due and payable on February 9, 2016

3. Conditions to Effectiveness of Amendment.  This Amendment shall become
effective upon receipt (i) by ROS of a counterpart signature to this Amendment
duly executed and delivered by Unilife, and (ii) by ROS or its counsel of
reimbursement for all fees and out-of-pocket expenses incurred by ROS in
connection with this Amendment and all other like expenses remaining unpaid as
of the date hereof.

 

--------------------------------------------------------------------------------

 

4. Expenses.  Unilife agrees to pay on demand all expenses of ROS (including,
without limitation, the fees and out-of-pocket expenses of Covington & Burling
LLP, counsel to ROS, and of local counsel, if any, who may be retained by or on
behalf of ROS) incurred in connection with the negotiation, preparation,
execution and delivery of this Amendment and all other expenses of ROS remaining
unpaid as of the date hereof.

5. Representations and Warranties.  Unilife represents and warrants to ROS as
follows:

(a) After giving effect to this Amendment, the representations and warranties of
Unilife contained in the Royalty Agreement (other than Section 6.14 of the
Credit Agreement) shall, except as disclosed in the disclosure letter dated the
date hereof and delivered to the Lender on the date hereof (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct in all respects on and as of the date hereof, and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects on and as of the
date hereof, and except that the representations and warranties limited by their
terms to a specific date shall be true and correct as of such date.

(b) After giving effect to this Amendment, no Royalty Event of Default has
occurred or is continuing.

(c) (i) Unilife has taken all necessary action to authorize the execution,
delivery and performance of this Amendment; (ii) this Amendment has been duly
executed and delivered by Unilife and constitutes Unilife’s legal, valid and
binding obligation, enforceable in accordance with its terms (except, in any
case, as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by principles of equity), and (iii) no authorization or other action by, and
no notice to or filing with, any Governmental Authority or other Person is
required for the due execution, delivery or performance by Unilife of this
Amendment.

6. No Implied Amendment or Waiver.  Except as expressly set forth in this
Amendment, this Amendment shall not, by implication or otherwise, limit, impair,
constitute a waiver of or otherwise affect any rights or remedies of ROS under
the Royalty Agreement or the other Loan Documents, or alter, modify, amend or in
any way affect any of the terms, obligations or covenants contained in the
Royalty Agreement or the other Loan Documents, all of which shall continue in
full force and effect.  Nothing in this Amendment shall be construed to imply
any willingness on the part of ROS to agree to or grant any similar or future
amendment, consent or waiver of any of the terms and conditions of the Royalty
Agreement or the other Loan Documents.

7. Reaffirmation of Security Interests.  The Credit Obligors (i) affirm that
each of the security interests and liens granted in or pursuant to the Loan
Documents are valid and subsisting and (ii) agree that this Amendment shall in
no manner impair or otherwise adversely affect any of the security interests and
liens granted in or pursuant to the Loan Documents.

 

--------------------------------------------------------------------------------

 

8. Reaffirmation of Guarantee.  Each Guarantor (a) acknowledges and consents to
all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
the Guarantor’s obligations under the Loan Documents.

9. Waiver and Release.  TO INDUCE ROS TO AGREE TO THE TERMS OF THIS AMENDMENT,
Unilife REPRESENTS AND WARRANTS THAT AS OF THE DATE HEREOF THERE ARE NO CLAIMS
OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR
COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE
THEREWITH IT:

(a) WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE HEREOF; AND

(b) RELEASES AND DISCHARGES ROS, ITS AFFILIATES AND ITS AND THEIR OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS AND ATTORNEYS (COLLECTIVELY THE
“RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES,
CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR EQUITY, WHICH Unilife EVER HAD, NOW
HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE
DATE HEREOF AND FROM OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY.

10. Counterparts; Governing Law.  This Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of such when so executed and delivered shall be an original, but all of such
counterparts shall together constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page of this Amendment by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this
Amendment.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

[Remainder of Page Intentionally Left Blank]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized on January 31, 2016.

 

Unilife Medical Solutions, Inc.

 

Unilife Medical Solutions, Inc.

 

 

 

By:

 

/s/ John Ryan

 

By:

 

 

 

 

Name:  John Ryan

 

 

 

Name:

 

 

Title:    Senior Vice President, General

 

 

 

Title:

 

 

Counsel and Secretary

 

 

 

 

 

 

 

ROYALTY OPPORTUNITIES S.À R.L

 

ROYALTY OPPORTUNITIES S.À R.L

By OrbiMed Advisors LLC, its investment manager

 

By OrbiMed Advisors LLC, its investment manager

 

 

 

By:

 

/s/ Samuel D. Isaly

 

By:

 

 

 

 

Name:  Samuel D. Isaly

 

 

 

Name:

 

 

Title:    Managing Member

 

 

 

Title:

 

Signature Page to Third Amendment to Royalty Agreement

--------------------------------------------------------------------------------

 

Acknowledged and agreed:

EXECUTED as a deed by each Australian Subsidiary

 

Unilife Cross Farm LLC

 

Unilife Corporation

 

 

 

 

 

 

 

By:

 

/s/ John Ryan

 

By:

 

/s/ John Ryan

 

 

Name:   John Ryan

 

 

 

Name:   John Ryan

 

 

Title:     Senior Vice President, General

 

 

 

Title:     Senior Vice President, General

 

 

Counsel and Secretary

 

 

 

Counsel and Secretary

 

Executed by Unilife Medical Solutions Pty Limited in accordance with Section 127
of the Corporations Act 2001

 

 

 

 

 

 

 

 

 

 

 

/s/ Alan Shortall

 

[g201610240744576342048.jpg]

 

/s/ Ramin Mojdeh

[g201610240744576362049.jpg]

Signature of director

 

 

 

Signature of director/company secretary

 

 

 

 

 

(please delete as applicable)

 

 

 

 

 

 

 

Alan Shortall

 

 

 

Ramin Mojdeh

 

Name of director (print)

 

 

 

Name of director/company secretary (print)

 

 

Executed by Unitract Syringe Pty Ltd in accordance with Section 127 of the
Corporations Act 2001

 

 

 

 

 

 

 

 

 

 

 

/s/ Alan Shortall

 

[g201610240744576492050.jpg]

 

/s/ Ramin Mojdeh

[g201610240744576512051.jpg]

Signature of director

 

 

 

Signature of director/company secretary

 

 

 

 

 

(please delete as applicable)

 

 

 

 

 

 

 

Alan Shortall

 

 

 

Ramin Mojdeh

 

Name of director (print)

 

 

 

Name of director/company secretary (print)

 

 

Signature Page to Third Amendment to Royalty Agreement